Exhibit A
                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 23217628
Notice of Service of Process                                                                            Date Processed: 05/18/2021

Primary Contact:           Ms. Lynn Radliff
                           Amazon.Com, Inc.
                           440 Terry Ave N
                           Seattle, WA 98109-5210

Electronic copy provided to:                   Vivian Ching
                                               Lynn Foley-Jefferson
                                               Joell Parks
                                               Lizette Fernandez
                                               Stephanie Habben
                                               Sara Rawson
                                               Theresa Nixon
                                               Gianmarco Vairo
                                               Eugide Matondo
                                               Michelle King
                                               Rebecca Hartley
                                               Jesse Jensen
                                               Rochelle Lewis
                                               Karen Curtis
                                               Kimberly Thomas
                                               Maria Catana
                                               Stephen Swisher

Entity:                                       Amazon.com Services, Inc.
                                              Entity ID Number 2102616
Entity Served:                                Amazon.com, Inc.
Title of Action:                              B.H., a Minor vs. Amazon.com, Inc.
Matter Name/ID:                               B.H., a Minor vs. Amazon.com, Inc. (11242117)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Class Action
Court/Agency:                                 Cook County Circuit Court, IL
Case/Reference No:                            2021CH02330
Jurisdiction Served:                          Illinois
Date Served on CSC:                           05/18/2021
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Kenneth Wexler
                                              312-346-2222
Client Requested Information:                 Amazon Case Type: Class Action

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
    Return Date: No return date scheduled
    Hearing Date: 9/9/2021 10:00 AM - 10:00 AM
    Courtroom Number: 2302
    Location: District 1 Court                                                                                 FILED
             Cook County, IL                                                                                   5/12/2021 4:23 PM
                                                                                                               IRIS Y. MARTINEZ
                                                                                                               CIRCUIT CLERK
0                                                                                                              COOK COUNTY, IL
M                                                                                                              2021CH02330
N
O
_
U                                                                                                              13304928
0
N
                2120 - Served                         2121- Served              2620 - Sec. of State
                2220 - Not Served                     2221- Not Served          2621- Alias Sec of State
                2320 - Served By Mail                 2321- Served By Mail
                2420 - Served By Publication          2421- Served By Publication
                Surnmons - Alias Summons                                                     (03/15/21) CCG 0001 A

                                   IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

                 Name all Parties
                 B.H., a minor, by and through his guardian, Angela
                 Hogan, individually and on behalf of all others
                 similarly situated,
                                                             Plaintiff(s)
                                             V.                                          2021CH02330
                 Amazon.com, Inc.,                                            Case No.



                                                          Defendant(s)
                 Amazon.com, Inc.,
                 c/o Illinois Corporation Service
                 801 Adlai Stevenson Dr., Springfield, IL 62703
                                             Address of Defendant(s)
                Please serve as follows (check one):.        • Certified Mail        Sheriff Service   Alias
                                                                  SUMMONS
                To each Defendant:
                You have been named a defendant in the complaint in this case, a copy of which is hereto attached.
                You are summoned and required to file your appearance, in the office of the clerk of this court,
                within 30 days after service of this summons, not counting the day of service. If you fail to do so, a
                judgment by default may be entered against you for the relief asked in the complaint.
                                         THERE IS A FEE_TO FILE YOUR APPEARANCE.
                FILING AN APPEARANCE: Your appearance date is NOT a court date. It is the deadline
                for filing your appearance/answer. To file your appearance/answer YOU DO NOT NEED
                TO COME TO THE COURTHOUSE, unless you are unable to eFile your appearance/
                answer. You can download an Appearance form at http://wwwillinoiscourts.gov/Forms/
                approved/procedures/appearance.asp. After completing and saving your Appearance form, you can
                electronically file (e-File) it with the circuit clerk's office.

                                Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                     cookcountyclerkofcourt.org
                                                                      1'age 1 of 3


                                                                                                                                   /~
     Summons - Alias Summons                                                                                  (03/15/21) CCG 0001 B
     E-FILING: E-filing is now mandatory with limited exemptions. To e-File, you must first create an account with
     an e-Filing service provider. Visit http://efile.illinoiscourts.gov/ service-providers.htm to learn more and to select a
     service provider.
M    If you need additional help or have trouble e-Filing, visit http://wwwillinoiscourts.gov/faq/gethelp.asp or talk with
=    your local circuit clerk's office. If you cannot e-file, you may be able to get an exemption that allows you to file in-
C)
N
     person or by mail. Ask your circuit clerk for more information or visit wwwillinoislegalaid.org.
O
N    FEE WAIVER: If you are unable to pay your court fees, you can apply for a fee waiver. For information about
~
a
co
     defending yourself in a court case (including filing an appearance or fee waiver), or to apply for free legal help, go to
~    wwwillinoislegalaid.org. You can also ask your local circuit clerk's office for a fee waiver application.
N    COURT DATE: Your court date will be sent to your e-File email account or the email address you provided to
a    the clerk's office. You can also call or email the clerk's office to request your next court date. You will need to
~
~    provide your case number OR, if unknown, the name of the Plaintiff or Defendant. For criminal case types, you
o    will also need to provide the Defendant's birthdate.
0
w_
~    REMOTE APPEARANCE: You may be able to attend this court date by phone or video conference.
"    This is called a"Remote Appearance". Call the Circuit Clerk at (312) 603-5030 or visit their website at www
     cookcountyclerkofcourt.org to find out how to do this.
     Contact information for each of the Clerk's Office locations is included with this summons. The Clerk's office is
     open Mon - Fri, 8:30 am - 4:30 pm, except for court holidays.
     To the officer; (Sheriff Service)
     This summons must be returned by the officer or other person to whom it was given for service, with endorsement
     of service and fees, if any, immediately after service. If service cannot be made, this summons shall be returned so
     endorsed. This summons may not be served later than thirty (30) days after its date.


     : Atty. No.: 49718                                             Witness date 5/12/2021 4:23 PM IRIS Y. MARTINEZ
     C:: Pro Se 99500

     Name: Kenneth A. Wexler
     Atty. for (if applicable):                                                      Iris Y.                        of Court
     Plaintiffs                                                     ❑ Service by Certifi~~~,~~~'" .

     Address: 55 West Monroe St., Suite 3300                        J Date of Service:
                                                                        (To be inserted by officer on copy left with employer or other person)
     City: Chicago

     State:   IL     Zip: 60603

     Telephone: (312) 346-2222

     Primary Email: kaw@wexlerwallace.com




                           Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                cookcountyclerkofcourt.org
                                                              Page 2 of 3
            w




                              GET YOUR COURT DATE BY CALLING IN OR BY EMAIL

      CALL OR SEND AN EMAIL MESSAGE to the telephone number or court date email address below for the
      appropriate division, district or department to request your next court date. Email your case number, or, if you do
0     not have your case number, email the Plaintiff or Defendant's name for civil case types, or the Defendant's name
M
N     and birthdate for a criminal case.
O
_
U
N
O
N
~                   CHANCERY DIVISION                                       ALL SUBURBAN CASE TYPES
a
co    Court date EMAIL: ChanCourtDate@cookcountycourt.com                         DISTRICT 2 - SKOKIE
N
~     Gen. Info:   (312) 603-5133                                  Court date EMAIL: D2CourtDate@cookcountycourt.com
N
O
                        CIVIL DIVISION                             Gen. Info:    (847) 470-7250
a
~     Court date EMAIL: CivCourtDate@cookcountycourt.com
iii                                                                       DISTRICT 3 - ROLLING MEADOWS
a
      Gen. Info:   (312) 603-5116                                  Court date EMAIL: D3CourtDate@cookcountycourt.com
0
0
w                   COUNTY DIVISION                                Gen. Info:    (847) 818-3000
J_
LL    Court date EMAIL: CntyCourtDate@cookcountycourt.com                     DISTRICT 4 - MAYWOOD
      Gen. Info: (312) 603-5710                                    Court date EMAIL: D4CourtDate@cookcountycourt.com
        DOMES'I'IC RELATIONS/CHILD SUPPORT                         Gen. Info: (708) 865-6040
                      DIVISION                                                  DISTRICT 5 - BRIDGEVIEW
      Court date EMAIL: DRCourtDate@cookcountycourt.com            Court date EMAIL: D5CourtDate@cookcountycourt.com
                        OR
                        ChildSupCourtDate@cookcountycourt.com
                                                                   Gen. Info:    (708) 974-6500
      Gen. Info:   (312) 603-6300                                                DISTRICT 6 - MARKHAM
                                                                   Court date EMAIL: D6CourtDate@cookcountycourt.com
                  DOMESTIC VIOLENCE
      Court date EMAIL: DVCourtDate@cookcountycourt.com            Gen. Info:    (708) 232-4551
      Gen. Info: (312) 325-9500

                         LAW DIVISION
      Court date EMAIL: LawCourtDate@cookcountycourt.com
      Gen. Info:   (312) 603-5426

                   PROBATE DIVISION .
      Court date EMAIL: ProbCourtDate@cookcountycourt.com
      Gen. Info: (312) 603-6441




                             Iris Y. Martinez, Clerk of the Circuit Court of Coolc County, Illinois
                                                  coolccountycletkofcourt.org
                                                            Page 3 of 3
    Return Date: No return date scheduled
                                                          12-Person Jury
    Hearing Date: 9/9/2021 10:00 AM - 10:00 AM
    Courtrobm Number: 2302
                                                                                        FILED
    Location: District 1 Court
                                                                                        5/12/2021 4:23 PM
             Cook County, IL
                                                                                        IRIS Y. MARTINEZ
                                   IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS        CIRCUIT CLERK
                                                                                        COOK COUNTY, IL
0
                  B.H., a minor, by and through his guardian                            2021CH02330

_
C1
C7
N
O

U
                  Angela Hogan, individually and on behalf                                13304928
N
a
N
                  of all others similarly situated,
                                                                 UURY TRIAL DEMANDED)
                                                 Plaintiff,
                                                                            2021CH02330
                  ly

                  AMAZON.COM, INC.,

                                                 Defendant.


                                                  CLASS ACTION COMPLAINT
       x   •`




                                                                        Table of Contents
0
co                                                                                                                                                            Page
m
0
_
U               I.     Introduction .......................................................................................................................... 1
N
O
N
~               II.     Parties .................................................................................................................................... 6
a
~
N
                III. Jurisdiction and Venue......................................................................................................... 6
N
O
N
N               IV. Factual Allegations ............................................................................................................... 8
~
W
a                      A.       Deep learning, big tech, and the road to Rekognition. ............................................ 8
❑
❑
W
J_
LI..
                                1. The rise of facial recognition through "deep learning." .................................... 8

                                2. Tech behemoths race to perfect image-recognition technology via deep
                                   learning. ................................................................................................................ 9

                                3. Amazon makes facial-recognition technology available to consumers through
                                   Amazon Photos and to businesses and governmental entities through
                                   Rekoanition. ....................................................................................................... 12

                       B.       Amazon Photos.......................................................................................................... 15

                                1. Through its Amazon Photos service, Amazon unlawfully collects, stores, and
                                   uses the biometric identifiers and information of Amazon Prime members
                                   residingin Illinois. .............................................................................................15

                                2. Amazon unlawfully collects, stores, and uses the biometric information of
                                   Illinois residents who are not Prime members but are given free Amazon
                                   Photos accounts through the Family Vault feature. ........................................ 21

                                3. Amazon unlawfully collects, stores, and uses the biometric identifiers and
                                   information of Illinois residents who have never used Amazon Photos, most
                                   of whom are unaware that Amazon has their biometric data......................... 22

                       C.       Amazon Rekognition has raised civil-liberty and privacy concerns among
                                civil-rights groups, members of Congress, and Amazon's own employees and
                                shareholders. .............................................................................................................. 26




                                                                                       —i—
        D.      Amazon unlawfully collected, stored, and used Plaintiff's biometric identifiers
                and information through Amazon Photos.............................................................. 29

V.      Class Action Allegations ..........                                    .............................................................. 31

VI. Claims for Relief................................................................................................................. 34

        Claim 1: Violation of Section 15(a) of Illinois's Biometric Information Privacy Act
             (740 ILCS 14/15(a)) by Failing to Establish a Publicly Available Policy Governing
             the Retention of Biometric Identifiers and Information ........................................ 34

        Claim 2: Violation of Section 15(b) of Illinois's Biometric Information Privacy Act
             (740 ILCS 14/15(b)) by Obtaining Biometric Identifiers or Information Without
             Noticeor Consent ..................................................................................................... 36

        Claim 3: Violation of Section 15(c) of Illinois's Biometric Information Privacy Act
             (740 ILCS 14/15(c)) by Profiting from Biometric Identifiers or Biometric
             Information Obtained Through Amazon Photos ................................................... 38

        Claim 4: Unjust Enrichment ............................................................................................. 39

VII. Prayer For Relief ................................................................................................................. 41

VIII.Jury Demand ....................................................................................................................... 42




                                                                 —ii—
           Plaintiff B.H., a minor, by and through his guardian Angela Hogan, brings this action
0


_
o

U
    against Defendant Amazon.com, Inc., individually and on behalf of all others similarly

N   situated, and alleges the following based on personal knowledge, the investigation of

    counsel, and information and belief.


                                        I.      INTRODUCTION

           1.        In 2008, Illinois enacted the Biometric Information Privacy Act ("BIPA" or

    "the Act") with the purpose of serving "[t]he public welfare, security, and safety ... by

    regulating the collection, use, safeguarding, handling, storage, retention, and destruction of

    biometric identifiers and information"'—namely, identifiers such as "a retina or iris scan,

    fingerprint, voiceprint, or scan of hand or face geometry," and information based on those

    identifiers.Z In so doing, the Illinois legislature recognized that "[t]he full ramifications of

    biometric technology are not fully known,"3 and that "[b]iometrics ... are biologically

    unique to the individual; therefore, once compromised, the individual has no recourse."4




           1    740 ILCS 14/5(g).
           Z    740 ILCS 14/10 (defining "biometric identifier" and "biometric information")
           3    740 ILCS 14/5(f).
           4   740 ILCS 14/5(c).


                                                   —1—
           2.        BIPA addresses the dangers posed by the mishandling of biometric identifiers
O


_
o

U
    and information by providing a right of action to any person who is subjected to a violation

N   of the Act within the State of Illinois.s

           3.        As relevant here, a private entity in the possession of biometric identifiers or

    information violates BIPA when it (a) fails to establish a publicly available policy

    "establishing a retention schedule and guidelines for permanently destroying biometric

    identifiers and information";6 (b) obtains a person's biometric identifier or information

    without first providing adequate written notice to that person and obtaining the person's

    informed written consent;7 or (c) profits in any way from the use of a person's biometric

    identifiers or information.8

           4.        Amazon Photos (originally called Amazon Prime Photos) was launched in

    November 2014. A cloud-based photo storage, sharing, and organization platform, Amazon

    Photos provides all Amazon Prime subscribers—in Illinois and elsewhere—with "unlimited




           5    740 ILCS 14/20.
           6    740 ILCS 14/15(a).
           ' 740 ILCS 14/15(b), 14/10.
           1 740   ILCS 14/15(c).


                                                    —2—
     photo storage" and "enhanced search and organization features,"9 including image
0
co
 ~   recognition.
0
_U
N           5.      Currently, there are about 150 million Amazon Prime subscribers in the

     United States;10 approximately 5.8 million of those subscribers reside in the State of Illinois.

            6.      An Amazon Prime subscription costs $12.99 per month or $119 per year if

     paid annually. Amazon therefore earns hundreds of millions of dollars a year from Illinois

     citizens who purchase a Prime subscription, of which Amazon Photos is one feature.

            7.      Amazon Photos' image-recognition feature analyzes billions of images daily.11

     Each time one of those photographs contains an image of a person's face, Amazon's

     facial-recognition technology obtains that person's biometric identifiers in the form of a

     "scan . . . of face geometry."12



            9 What Is Amazon Photos, AIvIAzoN.COIv1 (last visited May 6, 2021),
     https://www.amazon.com/gp/help/customer/display.html?nodeld-G6PT8TMLM9NVZCSL.
            lo Number ofAmazon Prime users in the United Statesfrom 2017 to 2022, STATISTA
     (Dec. 1, 2020), https://www.statista.com/statistics/504687/number-of-amazon-prime-
     subscription-households-usa/.
            11  Werner Vogels, Bringing the Magic ofAmazon AI and Alexa to Apps on AWS, AI.I.
     THINGS DISTRIBUTED (NOv. 30, 2016) ("Amazon Rekognition is a fully managed,
     deep learning—based image analysis service, built by [Amazon's] computer vision scientists
     with the same proven technology that has already analyzed billions of images daily on
     Amazon Prime Photos."), https://www.allthingsdistributed.com/2016/11/amazon-ai-and-
     alexa-for-all-aws-apps.html.
            lZ 740 ILCS 14/10 (defining "biometric identifier").


                                                   —3—
           8.      The facial-recognition feature of Amazon Photos does not obtain biometric
0


_
N
0
U
    identifiers and information of only Prime subscribers who use the service; Amazon scans the

N   facial geometry of every person who appears in a picture saved to Amazon Photos, regardless

    of whether that person is a Prime member or someone who has no idea that a photo of them

    has been uploaded to the platform.

           9.      Perhaps most troubling of all is that Amazon secretly uses the biometric

    identifiers and information of millions of people that it obtains through Amazon Photos to

    train and improve Rekognition13—a controversial image-recognition technology that

    Amazon markets and sells to numerous businesses, governmental entities, and other

    organizations. By improving Rekognition with the biometric identifiers and information

    collected through Amazon Photos, Amazon makes the product more valuable aiid attractive

    to its clients, thereby increasing its profits at the expense of the individual privacy interests

    that BIPA was enacted to protect.

           10.     As a private entity in the possession of biometric identifiers obtained through

    its facial-recognition algorithm, Amazon has violated, and continues to violate, S 15(a) of



           13 Becky Peterson, Box is now plugged into Google's AI, letting you easily search through
    images without needing tofirst tag them, BUSINESS INSIDER (Aug. 17, 2017) ("Amazon's
    Rekognition ... was trained by analyzing the billions of images uploaded daily into Prime
    Photos."), https://www.businessinsider.in/box-is-now-plugged-into-googles-ai-letting-you-
    easily-search-through-images-without-needing-to-first-tag-them/articleshow/60107339.cros.


                                                   —4—
    BIPA by failing to establish a publicly available policy establishing a retention schedule and
0


_
N
0
U
    guidelines for permanently destroying the biometric identifiers—namely, scans of facial

N   geometry—obtained from pictures uploaded to Amazon Photos.14 Amazon also has violated

    and continues to violate S 15(b) of BIPA by obtaining these facial scans without first

    providing adequate written notice and obtaining written informed consent from persons

    appearing in the uploaded photos, including Plaintiff and Class Members.'s

           11.        Amazon has violated and continues to violate § 15(c) of BIPA by wrongfully

    profiting from the billions of facial scans it has collected through its Photos platform—

    including facial scans Plaintiff and Class Members—by using the biometric information it

    obtains from Amazon Photos to improve Rekognition, thereby making the technology more

    profitable to Amazon, which sells Rekognition to businesses, law enforcement agencies, and

    other entities.

           12.        In sum, Amazon obtained images of Plaintiff and Class Members through the

    Amazon Photos platform and then wrongfully collected and profited from their biometric

    identifiers and information, thereby harming the substantive privacy interests that the

    Biometric Information Privacy Act was intended to protect.




           14   740 ILCS 14/15(a).
           ls 740 ILCS 14/15(b).


                                                  —5—
                                         II.     PARTIES

       13.     Plaintiff B.H., a minor, and his parent and guardian Angela Hogan are natural

persons and citizens of the State of Illinois.

       14.     Defendant Amazon.com, Inc. is a Delaware corporation with a principal place

of business at 410 Terry Avenue North, Seattle, Washington 98109-5210.


                              III.   JURISDICTION AND VENUE

       15.     This is a class action complaint for violations of BIPA (740 ILCS 14/1, et seq. ),

seeking statutory and actual damages.

       16.     No federal question is presented by this complaint. Plaintiff brings this

complaint solely under state law and not under federal law, and specifically not under the

United States Constitution, nor any of its amendments, nor under 42 U.S.C. § 1981 or 1982,

nor any other federal statute, law, rule, or regulation. Plaintiff believes and alleges that a

cause of action exists under state law for the conduct complained of herein.

       17.     This class action is brought on behalf of only Illinois citizens residing within

the State of Illinois whose biometric identifiers and information are stored in Amazon

Photos.

       18.     This Court has personal jurisdiction over Plaintiff because Plaintiff submits to

the Court's jurisdiction. This Court has personal jurisdiction over Defendant Amazon




                                                 —6—
    because Amazon deliberately targeted and exploited the Illinois market by acquiring
0


_
o

U
    millions of Prime subscribers in the state who have paid Amazon hundreds of millions of

N   dollars a year just for their Prime memberships, which include the Amazon Photos service.

    PlaintifPs claims—based on Amazon storing and profiting from their biometric identifiers

    and information through Amazon Photos—arise out of and relate to Amazon's selling the

    Amazon Photos service within Illinois. PlaintifPs claims therefore arise out of or relate to

    Amazon's contacts with the state of Illinois.

           19.    Venue is proper under 735 ILCS 5/1-108 and 2-101 of the Illinois Code of Civil

    Procedure, as a substantial portion of the transactions giving rise to the causes of action

    pleaded herein occurred in Cook County. Specifically, upon information and belief,

    Amazon's collection of PlaintifPs and Class Members' biometric information occurred

    within Cook County, Illinois.




                                                    -7-
                                    IV.    FACTUAL ALLEGATIONS

M    A. Deep learning, big tech, and the road to Rekognition.
_
N
O


0N      1. The rise of facial recognition through "deep learning."

            20.    In general, "facial recognition" refers to the scanning of a person's face and

     matching it against a library of facial images. Facial recognition is a type of "image

     recognition"—a term that refers more broadly to computer technologies that can recognize

     people, animals, objects, or other targeted subjects using algorithms and machine learning.

            21.    Many of the recent advances in image-recognition technologies rely "on deep

     learning technology, an advanced type of machine learning and artificial intelligence."16

     Deep learning "works by building deep neural networks that simulate the mechanism of the

     human brain and then interpreting and analyzing data, such as image, video and text."17

            22.     Unlike other machine-learning algorithms, "[d]eep learning networks do not

     require human intervention because the nested algorithms run the data through different

     concepts which eventually learn from their own mistakes."18 Thus, "[d]eep learning is




            16Christine Facciolo, Thefuture of image recognition technology is deep learning,
     TECHNICAL.LY (Sept. 20, 2019), https://technical.ly/dc/2019/09/20/image-recognition-
     technology-artificial-intelligence/.
            "Id




                                                   —8—
     suitable for instances where there are boatloads of data to analyze or complex problems to
0
CO
N    solve."19
0
_
U
N            23.       This makes deep-learning networks particularly well suited to (among other

     things) image recognition, including facial recognition: "Face recognition leverages

     computer vision to extract discriminative information from facial images and deep learning

     techniques to model the appearances of faces, classify them and transmit the data.

     Algorithms extract facial features and compare them to a database to find the best match."20

        2. Tech behemoths race to perfect image-recognition technology via deep learning.

             24.       In 2014—the year that Amazon launched Amazon Photos—image recognition

     was being touted as "the tech world's `next big thing,"' in large part because of advances in

     deep learning.21 At the time, image-recognition technology had been in development for

     decades,2z but Silicon Valley technology companies had only recently begun devoting




             19   Id
             2o Id.

            Zl Jess Bolluyt, Why Image Recognition Is the Tech World's `Next Big Thing,'
     CHEATSHEET.COM (Sept. 14, 2014) ("Google's focus on deep learning, and explorations of its
     potential for image recognition, runs parallel to what other companies in Silicon Valley are
     researching."), https://www.cheatsheet.com/technology/why-image-recognition-is-the-tech-
     worlds-next-big-thing.html/.
             zz The History of Face Recognition, FACEFIRST BLOG (last visited May 6, 2021),
     https://www.facefirst.com/blog/brief-history-of-face-recognition-software/.


                                                    ~~
     immense resources to the development of such technology "to make the most of the vast
0
     amounts of data [including photos] that data users share with them."23
0N
U_
N           25.    Facebook made a"big push" into image-recognition technology by purchasing

     the facial-recognition startup Face.com in 2012.24 Only two years later, Facebook unveiled

     DeepFace, a deep-learning network that could purportedly "determine whether two

     photographed faces are of the same person with 97.25 percent accuracy."~5 By early 2015,

     Facebook had begun using DeepFace to identify and tag its users in photos uploaded to

     Facebook.z6

            26.    For its part, "Google started [an] acquisition spree in late 2012 with facial

     recognition company Viewdle and ... continued picking up [other] neural networks."27




            23 Bolluyt, supra note 21.
           z4 Kate Knibbs, Inside Facebook'sfreakishly accurateface recognition technology, DAILY
     DOT (Mar. 2, 2020), https://www.dailydot.com/debug/facebook-facial-recognition-deepface/.
           25 Dino Grandoni, Facebook's New `DeepFace' Program Is Just As Creepy As It Sounds,
     HUFFINGTON POST (Mar. 18, 2014), https://www.huffpost.com/entry/facebook-deepface-
     facial-recognition_n- 4985925.
             21 Victoria Woolaston, Facebook can tag you in photos AUTOMATICALLY: Social
     network starts rolling out DeepFace recognitionfeature, THE DAILY MAIL (Feb. 9, 2015),
     https://www.dailymail.co.uk/sciencetech/article-2946186/Facebook-soon-tag-photos-
     AUTOMATICALLY-Social-network-starts-rolli ng-DeepFace-feature.html.
            27Dan Rowinski, Google's Game Of Moneyball In The Age OfArtificial Intelligence,
     READWRITE Uan. 29, 2014), https://readwrite.com/2014/O1/29/google-artificial-intelligence-
     robots-cognitive-computing-moneyball/.


                                                 —10—
    By early 2015, Google was touting its own deep-learning facial-recognition system, called
0


_
N
0
U
    FaceNet, as "the most-accurate technology available for recognizing human faces," claiming

N   that it "achieve[d] a new record accuracy of 99.63%" in face-matching.28

            27.    In 2015, Apple acquired the startup Perception, which "focuse[d] on

    image-based recognition and deep learning,"29 and in 2016 early acquired Emotient, "an

    artificial intelligence startup that reads people's emotions by analysing facial expressions."3o

    By mid-2016, Apple had updated its Photos app to incorporate "advanced computer vision, a

    group of deep learning techniques that [brought] facial recognition to the iPhone."31




            28 Matt Prigg, Google claims its `FaceNet'system has almost perfected recognising human
    faces — and is accurate 99.96% of the time, THE DAILY MAIL (Mar. 19, 2015),
     https://www.dailymai l.co.uk/sciencetech/article-3 003053/Google-claims-FaceNet-perfected-
     recognising-human-faces-accurate-99-96-time.html.
            29 Nathan Eddy, Apple Acquires Perception, A Deep Learning, AI Specialist,
    INFORMATIONWEEK (Oct. 6, 2015), https://www.informationweek.com/mobile/mobile-
    applications/apple-acquires-perceptio-a-deep-learning-ai-specialist/d/d-id/1322502.
            30Apple Buys Artificial Intelligence Startup Emotient: Report, GADGETS 360 (Jan. 8,
    2016), https://gadgets.ndtv.com/internet/news/apple-buys-artificial-intelligence-startup-
    emotient-report-787123.
           31 Bryan Clark, Apple brings Google-style machine learning to `Photos,' TNW (June 13,
    2016), https://thenextweb.com/apple/2016/06/13/apple-brings-google-style-machine-learning-
    to-photos/.


                                                  —11—
        3. Amazon makes facial-recognition technology available to consumers through
           Amazon Photos and to businesses and governmental entities through
0

_0
M
N
0
U
           Rekognition.

            28.      Amazon lagged slightly behind other tech giants in its development of
N


     facial-recognition technology but caught up quickly. In the fall of 2015, Amazon acquired

     the deep-learning startup Orbeus, Inc.—which had developed the PhotoTime app for both

     Apple's iOS and Google's Android operating system—and hired nearly all its personnel.32

            29.      The PhotoTime app developed by Orbeus could "detect, tag, and sort features

     in photos, including objects, faces, scenes, and time."33 PhotoTime was "based on Orbeus'

     ReKognition API [application-programming interface], which allowed other developers to

     build apps that use[d] the same photo-recognition technology."34 Once Orbeus was acquired

     by Amazon, however, ReKognition was no longer available to new customers.35




           32 Rob Thubron, Amazon quietly acquired AI image analysis startup Orbeus late last year,
     TECHSPOT (Apr. 6, 2016), https://www.techspot.com/news/64358-amazon-quietly-acquired-ai-
     image-analysis-startup-orbeus.html; Jordan Novet, Amazon hires team behind deep learning
     startup Orbeus, VENTUREBEAT (Apr. 5, 2016), https://venturebeat.com/2016/04/05/amazon-
     orbeus-deep-learning/.
            33   Thubron, supra note 32.
           34 Thubron, supra note 32.
           3s Thubron, supra note 32.


                                                 —12—
              30.       By late 2016—a year after its acquisition of Orbeus—Amazon had integrated

0
M
co
N      the image-recognition technology it had acquired into Amazon Photos.36 Users of Amazon
O
_
U
N
0      Photos were now able to find images of family members and friends in their uploaded
N
~
a
(`')
N
~      photos,37 as images of the same person are grouped together automatically using facial
N
O
N
N
       recognition:38
~
w
~
a
0
0
w
J_
lL




                                                                             q
                                                                                      .            •          ¢                           .
                                .     ~     •        ~      •        o
                                                                                                                              ♦
                                                                •                PcoplL
                                                                                                                                      ..♦
                                                                                                                                      ~       -.
                                                       .i                                     4        ~          b
                                                                                  ♦       .       ..   ~a~.               .       •           '
                                                                                                                      •




                                 w•.o.au1       x...r..^            .L.r1.n..'




              36 Ken Yeung, Amazon's Prime Photos service now lets you share storage with 5family
       members, VENTUREBEAT (Oct. 18, 2016), https://venturebeat.com/2016/10/18/amazons-prime-
       photos-service-now-lets-you-share-storage-with-5-family-members/.
              37 Id


              38  Video: How Does Image Recognition Work, AtvlAzoN (last visited May 6, 2021),
       available at https://www.amazon.com/gp/help/customer/display.html?nodeld=
       G3BC9SVPPEVSB9T8.


                                                                —13—
            31.      Then, in January 2017, Amazon launched Rekognition—an updated version
0


_
N0
U
     of the ReKognition (with a capital K) deep-learning application-programming interface it

N    had acquired in 2015. Amazon markets and sells Rekognition technology to businesses,

     governmental entities, and other organizations through Amazon Web Services,39

     a cloud-based platform that today offers 200 services globally40—including, among other

     things, cloud-based storage, analytics, management tools, security, and various "enterprise

     applications."al

            32.      Amazon publicly acknowledged at the time that it had "been using

     Rekognition within its Amazon Prime Photo service."4z




            39 Kent Weare, Amazon Introduces Rekognition for Image Analysis, I1vFOQ (Jan. 8, 2017),
     https://www.infoq.com/news/2017/01/AWS-Rekognition/.
            40   What is AWS, AWS (last visited May 6, 2021), https://aws.amazon.com/what-is-aws/.
            41   Cloud Products, AWS (last visited May 6, 2021), https://aws.amazon.com/products/.
            42
                Weare, supra note 39; see also Shudeep Chandrasekhar, 1REDDROP (Dec. 4, 2016)
     (explaining that Rekognition "is a technology that Amazon itself uses — for Prime Photos"),
     https://1reddrop.com/2016/12/04/amazons-biggest-contribution-artificial-intelligence-
     application-developers/; Nancy Cohen, Amazon improvesface analysis tech, addsfear,
     TECH XPLORE (Aug. 15, 2019) ("`Rekognition Image is based on the same proven, highly
     scalable, deep learning technology developed by Amazon's computer vision scientists to
     analyze billions of images daily for Prime Photos,' said the company [Amazon]."),
     https:Htechxplore.com/news/2019-08-amazon-analysis-tech.html.


                                                  —14—
           33.    What Amazon users and the public were not told, however, was that Amazon's
0


_
N
0
U
    deep-learning Rekognition technology was "trained by analyzing the billions of images

N   uploaded daily into Prime Photos."43

           34.    In other words, the biometric identifiers—scans of facial geometry—of untold

    millions of people were obtained, stored, and analyzed by Amazon's Rekognition from the

    billions of images uploaded to Amazon Photos daily. The ability to "learn" from all of the

    images stored in Amazon Photos accounts made Rekognition more accurate. This, in turn,

    made Rekognition more valuable to Amazon's business, governmental, and organizational

    customers, enabling Amazon to profit from the biometric identifiers and information of not

    only millions of Prime customers but also millions of non-Prime customers whose images

    were uploaded to Amazon Photos, often without their knowledge or consent.

    B. Amazon Photos

       1. Through its Amazon Photos service, Amazon unlawfully collects, stores, and
          uses the biometric identifiers and information of Amazon Prime members
          residing in Illinois.

           35.    Amazon is the world's largest online retailer and recently became the largest

    retailer (online or otherwise) in the world, surpassing Walmart. The company offers

    consumers membership to its Amazon Prime service for $12.99 a month. Prime members



           43 Peterson, supra note 13.


                                               —15—
    have access to faster and cheaper shipping options, exclusive discounts, and a host of
0
N   Amazon's online services, including Prime Video, Amazon Music, and Prime Photos.
0
_
U

N          36.      Prime Photos is a cloud-based platform that provides members with unlimited

    online storage of full-resolution photos. The Prime Photos app—available on Windows,

    Android, and iOS devices—enables members to automatically upload all of their digital

    photos to the cloud (namely, Amazon's servers).44

           37.      A Prime member who has installed the Photos app on their mobile phone can

    take a picture with their phone's camera and have that picture instantaneously stored on

    Amazon's servers, making the picture accessible from any internet-enabled device anywhere

    in the world.

           38.      Users who do not have the "auto-save" feature enabled are continually

    prodded by the app to do so:




                                                         r'vaL•~ril^+ t~i
                                       ~   AIotAZdY. Pi{d705                nov~
                                     ~ Keep all your photos safe.
                                       Enahle Auto-Save fn Amazon
                                       Photos.




           I What is Amazon Photos?, A1vt.4zoN (May 8, 2019), https://www.amazon.com/
    primeinsider/tips/prime-photos-qa.html.


                                                      —16—
           39.     Image- and facial-recognition technology (Rekognition) is integrated into
0


_
N
0
U
    Amazon Photos, so that "the app organizes your photos automatically. You can quickly find

N   any specific photo by searching for a particular date, or by people and things in their images,

    like `dog' or `sunset.' You can also organize your photos in albums."45 Amazon represents

    that "[t]he best part is that all this organization happens automatically, without you lifting a

    finger."46

           40.     The Amazon Photos terms of use state that "[i]mage recognition features are

    enabled automatically when you begin using the Services unless the billing information

    associated with your account indicates that you may be an Illinois resident, in which case the

    image recognition features will be disabled and must be enabled by you."47




           45 Id

           46 Id

           47 Amazon Photos Terms of Use, AtvtAzoN (last updated June 1, 2020),
    https://www.amazon.com/gp/help/customer/display.html?nodeld=2013 76540.


                                                 —17—
                41.            Although the image-recognition features of Photos are not automatically
0
CM
Cl)
N     enabled for Prime members who are Illinois residents, the Amazon Photos app prompts
O
2
U_
N
0     Illinois residents to enable image recognition:
N
~
a
c~
N
~
N
O
N
N
t!7                                                                                                    t                *               •o-'           +    "*
                    ~~~                     •_•                       ~                  ~                             ~.~                             r
                                                                                                                -                                      L• `.I~
Q                                          ~~
0                                                                                                  r                        ~   ~       ¢          +
0
w
J_
LL

                          ('eople, Piaces, and 711,ings is                                          ncoplc, P{aces, and Tilinls is
                                    Yurncd off                                                               4urnecl off
                          ; ~~~~ ~ . -.        , ~~    =„ - I•-,- ,       r
                                                                                             i`     •-~-    ~         ~~ ~~     -              ~-• I ,
                          I. ,-• l~~•, Itl , ;i ~r ,i~ ~-, r.~i
                                                                                                  n .l,         I •             "" .-   -            r1.5
                                         _•_I~ I~ ~




                42.            Moreover, a user can readily enable the image-recognition feature with one

      tap of a finger:




         Ffnd Poopfo, Places, and Things                                                          Find Peopie, Ptaces, end Thinge

         t:vtnmah--allv tac yi)uz chr,l:)s by I:etword                                             ~ir'r. ra ,c.ally lao rvrr pnnlo_= h,, cr;v.nrn
         groun tog_lher pholc.e ot lne sarn_ peop'e                                                c:o~p tn_^_L7_r pholae Lf IIIL :: n_ ,r.-~aple
         and p ac,_s, a-,d more                                                                    2nd             gnd fYrn:nE,

         Laorn mor=_                                                                               I_narn mom

                  OFF

                                                                              ~
         Turn on rrrogc
                 '      rccordn=tion to uso Scarch or
                                                                                                   Inn<an rmgnitar, rrqmi;r_— nr,d Ir-L; -y+~;u
         Pcoplo Imngo recognlliun orpar,izus and lo4s
                                                                                                   st :ith fof pF1oloe bn:.atl vn !NnErL in Vzur
         yvu €earch far pholos basad an Ihings in your
         pirlures. This setting appli_s to afl members o!                                          G:ii.urrs. Tnls stY,inp nppla,s ta E11 rnemt,3rs of
         your Family Vault.                                                                        yoaur FamGl- Vnull.

         tllinas residents, by turning on image                                                    Illmois rts:dt+lcs, by %rn:lg on )rnaga
         recognition featuras, yoa aagree to ihis mpnrtanl                                         nr,.7r,nllion fnnl.4rrr,:• }i7u aarr?n 4n 1F;^ :rponmnl
         leoel .r•,fermaLon.                                                                      1,-y„' :dutrn::tun.




                                                                                  —18—
            43.      As these images show, there is a statement at the bottom of the screen telling
0


_
N
0
U
    Illinois residents that, "by turning on image recognition features, you agree to this important

N   legal information." While the user has the option of clicking on a hyperlink to visit a page

    with the "important legal information," the user can enable image recognition without

    doing so.

            44.      Users who do click on the hyperlink are taken to a page stating that "an

    Illinois state law may require the informed written consent from an Illinois resident before

    performing image recognition on photos that include his or her face."48 The page also falsely

    represents that it is the responsibility of the Prime subscriber—not Amazon—to obtain

    informed written consent from "the individuals in the photos stored in [their] account"

    before collecting those individuals' biometric identifiers or information:a9


      Image recognition features are disabled initially for Illinois residents because an Illinois state law may
      require the informed written consent from an Illinois resident before performing image recognition
       on photos that include his or her face.

      Enabling Image Recognition on Photos. By enabling image recognition features for your account,
      you understand that image recognition analysis will be performed on the photos stored in your
      account, and you represent to us that you have obtained the consent of the individuals in the photos
      stored in your account permitting us to use image recognition analysis on photos of them.




            48Notice to Illinois Residents, A1vlAzotv (last visited May 6, 2021) (emphasis added),
    https://www.amazon.com/gp/help/customer/display.html?nodeld=202094310.
            a9 Id


                                                         —19—
           45.    Of course, Amazon knows that very few—if any—account holders go through
0


_
N
0
U
    the trouble of confirming that every friend, family member, or other person who is in their

N   photos provides the informed consent that is necessary for Amazon to collect their biometric

    identifiers and information.

           46.    Moreover, Amazon does nothing to confirm that Prime subscribers are in fact

    legally authorized representatives of the non-account holders whose images are saved to

    Amazon Photos and scanned using facial-recognition technology.

           47.    Neither the account holder nor any other person whose image is uploaded to

    Amazon Photos is ever informed—either on the "notice" page or in the Amazon Photos

    terms of use50—that one of the main purposes of Amazon's collecting, storing, and using the

    facial scans of persons in the stored photos is to improve Amazon's Rekognition

    technology.51 In this way, the biometric identifiers and information collected through the

    Photos platform enable Amazon to reap bigger profits from selling its image-recognition

    service Rekognition to businesses, governmental entities, and other organizations.




           so See id.; Amazon Photos Terms of Use, AMAzotv (last updated May 3, 2021),
    https://www.amazon.com/gp/help/customer/display.html?nodeld=2013 76540.
            s' See 740 ILCS 14/15(b)(2) (providing that private entity that obtains a person's
    biometric identifier or information must "inform[ ] the subject or their legally authorized
    representative in writing of the specific purpose and length of term for which a biometric
    identifier or biometric information is being collected, stored, and used" (emphasis added)).


                                                —20—
        2. Amazon unlawfully collects, stores, and uses the biometric information of
           Illinois residents who are not Prime members but are given free Amazon Photos
0
M
co
N          accounts through the Family Vault feature.
O
_
U
N
O             48.              Prime members are not the only consumers with access to the Amazon Photos
N



     service. Any Prime subscriber based in the United States can provide free Amazon Photos

     accounts to up to five people by inviting them to a"Family Vault."

              49.              A person who accepts an invitation to join a Family Vault receives a free

     Amazon Photos account even if they are not a Prime member. Like the Prime member who

     invited them, the "Vault member" can store unlimited full-resolution photos in their

     Amazon Photos account and has full access to many features such as auto-save.

              50.              There is one important Photos feature that a Vault member does not have

     access to. If the Prime member who invited them to a Family Vault has image recognition

     enabled, the Vault member cannot disable the image-recognition feature in their own

     Amazon Photos account:


         Flr.d Paopla, F.:.tos, ar,d Things             Irrapa cacogirllt:or, ts 6lW

                            iF,r" .jillli Uh[ilu5 h5'   Ilnl3i:lc[{~[l[i3iiSu           i:Uf14:L•Tpi~:.7;~7d1(C1 ~1it~6 ~ii.Cd Ci7 tLii,~5~,1!(D:Y (ii7Wfca ul,l:J t
         kryr:td~. r r:jUF:lc'•v~t'l~C:r•'K:1350t       g?:;' ri+rli(y L9u7.t:-;a;rfG}gny:l~ryl7':i                  -                                            -
         [GO 7`.'e-':YtS f:04i:lU 8f
         r.-M d                                         ICinYv 1~:~lr.nl:,, trf I+:mvn~ a7                               yal: ngn:,: la Ihc
                                                        Ir,~rma::cr




                                                                                     —21—
           51.    Image recognition is enabled by default for Prime members who do not reside
0


_
N
0
U
    in Illinois,5z and most users never disable the feature (many because they are unaware of it).

N          52.    Image recognition is therefore permanently enabled for most Vault members'

    accounts—including the accounts of those Vault members who reside in Illinois.

           53.    Amazon obtains the biometric identifiers and information of every persons

    whose images are stored in those accounts by scanning their facial geometry.

       3. Amazon unlawfully collects, stores, and uses the biometric identifiers and
          information of Illinois residents who have never used Amazon Photos, most of
          whom are unaware that Amazon has their biometric data.

           54.    Amazon collects and profits from the biometric identifiers and information of

    millions of people who do not have an Amazon Photos account. Indeed, a person's

    biometric data is collected through Amazon photos regardless of whether that person has

    purchased anything from Amazon, is aware that their image is stored by Amazon Photos, or

    has ever even heard of Amazon Photos.

           55.    There are countless ways that this can occur, including:

                  a. An Amazon Photos account holder (whether a Prime member or
                     Vault member) takes a street photo that captures pedestrians the
                     account holder does not know, and the photo is automatically



            52 See How Does Image Recognition Work?, AMAZON (last visited 1VIay 6, 2021) ("Image
    recognition in Amazon Photos is enabled by default, unless you are a resident of Illinois."),
    https://www.amazon.com/gp/help/customer/display.html?nodeld=G3BC9SVPPEVSB9T8.


                                                —22—
                      stored in Amazon Photos via the Photos app on the account
                      holder's phone.
0
co
(h

=                  b. An account holder takes a picture at a family reunion. Again, the
U
o
N
                      picture is automatically stored in Amazon Photos without the
2                     knowledge or consent of the persons in the photo.

                   c. An account holder takes numerous photos at their child's birthday
                      party. Numerous children are in the photos, and the photos are
                      stored automatically in Amazon Photos without the knowledge of
                      the children or their parents.

                   d. An account holder takes a selfie at a bar, with several strangers in
                      the background. Those strangers' images are automatically stored in
                      Amazon Photos.

            56.    In each of the above examples, if image recognition is enabled in the Photos

     account, the persons who unwittingly appear in the uploaded photos have their facial

     geometry scanned by Amazon without their knowledge, let alone their informed written

     consent. Amazon profits from these persons' biometric identifiers and information by using

     this biometric data to improve the Rekognition technology that Amazon sells to businesses,

     governmental entities, and other organizations.

            57.    Moreover, it is unclear how long Amazon retains the biometric identifiers and

     information derived from the photos stored in Amazon Photos, and how long it continues

     to profit from them.

            58.    Section 15(a) of BIPA requires that Amazon have a publicly available written

     policy "establishing a retention schedule and guidelines for permanently destroying


                                                — 23 —
    biometric identifiers and biometric information when the initial purpose for collecting or
0


_
N
0
U
    obtaining such identifiers or information has been satisfied or within 3 years of the

N   individual's last interaction with the private entity, whichever occurs first."53

           59.     The Amazon Photos terms of use tells account holders that Amazon:

                   retain[s] image recognition data, including data about the faces, in the
                   photos you store using the Services until you disable the image
                   recognition features or your account's access to the Services is
                   terminated. If your image recognition features are disabled, we will
                   stop storing image recognition data for you, and we will not tag any
                   new photos uploaded to your account.s4

           60.     This statement in the terms of use does not explain what is encompassed by

    the term "image recognition data." As recognized by courts, "biometric information" for

    which a retention schedule must be made publicly available is broadly defined in BIPA55 to

    prevent private entities from evading "the Act's restrictions by converting a person's

    biometric identifier into some other piece of information, like a mathematical

    representation or, even simpler, a unique number assigned to a person's biometric




           53 740 ILCS 14/15(a).
            54 Amazon Photos Terms of Use, AMAZON (last updated May 3, 2021),
    https://www.amazon.com/gp/help/customer/display.html?nodeld=201376540.
           55 See 740 ILCS 14/4 ("`Biometric information' means any information, regardless of
    how it is captured, converted, stored, or shared, based on an individual's biometric identifier
    used to identif-y an individual.").


                                                  —24—
    identifier."S6 Thus, "whatever a private entity does in manipulating a biometric identifier
0

_
N
0
U
    into a piece of information, the resultirig information is still covered by the Privacy Act if

N   that information can be used to identify the person."57

           61.       Amazon does not disclose to users or the public that it uses the biometric

    identifiers and information obtained through Amazon Photos to train its Rekognition

    technology. And there is no way to know what manipulations the collected biometric

    identifiers undergo before and after being used to train Amazon's Rekognition technology.

           62.       The statement in the terms of use also falls short because non-account holders

    have not had an interaction with Amazon related to Amazon Photos' collection of their

    biometric identifiers and information. Thus, Amazon violates S 15(a) the moment it obtains

    biometric identifiers and information of a non-account holder. Because Amazon has had no

    relevant interaction with non-account holders, Amazon cannot satisfy the requirement of

    destroying their biometric data "within 3 years of the individual's last interaction" with

    Amazon.




           56 Rivera v. Google Inc., 238 F. Supp. 3d 1088, 1095 (N.D. Ill. 2017).
           57 Idl'


                                                  —25—
     C. Amazon Rekognition has raised civil-liberty and privacy concerns among
        civil-rights groups, members of Congress, and Amazon's own employees and
C.


_
N
0
U
0
        shareholders.

            63.       Since launching its deep-learning image-recognition service Rekognition,
N


     Amazon has marketed and sold access to the technology to numerous businesses, including

     C-SPAN, Marinus Analytics, Aella Credit, Kyodo News, Mainichi Newspapers, K-STAR

     Group, POPSUGAR Inc., FamilySearch, Sen Corporation, CampSite, Wia, OneFi, Woo, CA

     Mobile Inc., Uluru, and ARMED Inc.,58 as well as to numerous governmental entities,

     including U.S. Immigration and Customs Enforcement and an unknown number of police

     departments across the United States.s9

            64.       All the while, Amazon was using, and continues to use, the biometric

     identifiers and information from facial images stored by consumers in Amazon Photos to

     train the Rekognition algorithm. 60




            58 Amazon Rekognition Customers, ANtAzoN (last visited May 6, 2021),
     https://aws.amazon.com/rekognition/customers/.
            59 Ben Gilbert, Amazon sellsfacial recognition software to police all over the US, but has no
     idea how many departments are using it, BUSINESS INSIDER (Feb. 21, 2020),
     https://www.businessinsider.com/amazon-rekognition-police-use-unknown-2020-2.
            60 See,
                  e.g., Peterson, supra note 13 ("Amazon's Rekognition ... was trained by
     analyzing the billions of images uploaded daily into Prime Photos.").


                                                   —26—
           65.    By mid-2018, civil- and privacy-rights organizations like the ACLU were
0


_
N
0
U
    raising concerns about the use of Rekognition technology, particularly by governmental

N   entities. The ACLU called on Amazon to "stop selling facial-recognition software to

    government entities like the Portland-area county, which has used the cloud-computing

    service to compare images of people in public places to its database of criminal suspects."61

    The ACLU's letter to Amazon CEO Jeff Bezos articulated the privacy concerns presented by

    governments' use of Rekognition: "People should be free to walk down the street without

    being watched by the government. ... Facial recognition in American communities

    threatens this freedom."6z

           66.    Around the same time, the ACLU tested Rekognition, having it "compare

    official photos of every member of the U.S. House and Senate against a database of 25,000

    public arrest photos."63 Rekognition "found `matches' for 28 members of Congress with at




           61 Matt Day, ACLU asks Amazon to stop sellingfacial-recognition tools to governments,
    THE SEATTLE TIMES (May 23, 2018), https://www.seattletimes.com/business/amazon/aclu-
    asks-amazon-to-stop-selling-facial-recognition-tools-to-governments/.
          62 ACLU asks Amazon to stop marketingface-recognition technology to police, Los
    ANGELES TIMES (May 22, 2018), https://www.latimes.com/business/technology/la-fi-tn-
    amazon-facial-recognition-20180522-story.html.
           63 Jeffrey Dastin, Amazon'sface ID tool mismatched 28 members of Congress to mug shots —
    ACLU, REUTERS Uuly 26, 2018), https://www.reuters.com/article/uk-amazon-com-facial-
    recognition-idUKKBNIKGIK9.


                                                 —27—
    least 80 percent confidence, Amazon's default setting," and the matches "were
0


_
N
O
U
    disproportionately people of colour."64

N          67.      In early 2019, an MIT study raised additional civil-liberties concerns, finding

    "that Rekognition may have gender and racial biases":

                    When the software was presented with a number of female faces, it
                    incorrectly labeled 19 percent of them as male.

                    But the outcome was much worse for darker-skinned women.

                    Of the dark-skinned women it was presented, Rekognition incorrectly
                    labeled 31 percent of them as men.6s

           68.      Following the release of the MIT report, "civil liberties groups, members of

    Congress and Amazon's own employees, [as well as] a group of shareholders [called on

    Amazon] to stop selling its Rekognition technology to government agencies."66 Amazon

    refused to make any changes to Rekognition.67




           6s Annie Palmer, Amazon's controversialfacial recognition software can't tell the difference
    between men and women or recognize dark-skinnedfemales, MIT studyfinds, THE DAILY MAIL
    (Jan. 25, 2019), https://www.dailymail.co.uk/sciencetech/article-6633569/Amazons-facial-
    recognition-software-mistakes-women-men-darker-skinned-women-men.html.
           66 Alfred Ng, Shareholders demand Amazon endfacial recognition sales to government,
    CNET (]an. 17, 2019), https://www.cnet.com/news/shareholders-demand-amazon-end-facial-
    recognition-sales-to-government/.
           67   Palmer, supra note 65.


                                                  W-0
           69.      Finally, in June 2020, Amazon announced that it was "implementing a one-
0


_
N
0
U
    year moratorium on police use of Amazon's facial recognition technology."68 There is no

N   indication that Amazon has stopped selling its facial-recognition technology to businesses,

    non-profits, and governmental entities that are not police departments.

           70.      The concerns about Amazon's Rekognition echo the Illinois General

    Assembly's finding, in enacting BIPA, that "[a]n overwhelming majority of inembers of the

    public are weary of the use of biometrics when such information is tied to ... personal

    information,"69 and the Assembly's concern that "[t]he full ramifications of biometric

    technology are not fully known."70

    D. Amazon unlawfully collected, stored, and used Plaintiff's biometric identifiers and
       information through Amazon Photos.

           71.      Plaintiff's mother, Angela Hogan, gave her minor daughter (Plaintiff's sister)

    an Amazon Fire tablet as a Christmas gift in December 2020.

           72.      When the tablet was first activated, it was linked to Ms. Hogan's Amazon

    Prime account. The Amazon Photos application was pre-installed on the tablet, and in




           68 We are implementing a oneyear moratorium on police use o,f Rekognition, AmAzo1v
    (June 10, 2020), https://www.aboutamazon.com/news/policy-news-views/we-are-
    implementing-a-one-year-moratorium-on-police-use-of-rekognition.
           69 740 ILCS 14/5(d).

           70   740 ILCS 14/5(f).


                                                 —29—
     January 2021 PlaintifPs sister began using Amazon Photos through Ms. Hogan's Prime
0


_
fM
N    account.
O
U

N           73.    Numerous images of Plaintiff B.H. are stored in Ms. Hogan's Amazon Photos

     account. Because the image-recognition feature on the account is enabled, Amazon has

     scanned Plaintiff's facial geometry, thereby collecting and storing PlaintifPs biometric

     identifiers and information.

            74.    Neither Ms. Hogan nor her daughter ever received or seen any information

     from Amazon stating how long the biometric data obtained from Ms. Hogan's Amazon

     Photos account would be retained by Amazon.

            75.    Nor did they receive or see any guidelines for when or how the biometric data

     collected from the Amazon Photos account would be destroyed by Amazon.

            76.    Amazon never informed Ms. Hogan or her daughter of the specific purpose or

     length of time that the biometric data collected from the images in the Amazon Photos

     account would be collected, stored, or used. Among other things, Amazon never informed

     them that that this biometric data would be used to improve Amazon's Rekognition

     technology, which Amazon sells to third parties at a profit.

            77.    Neither Ms. Hogan nor her daughter—nor any person in the images stored in

     the Amazon Photos account—ever executed a written release stating that Amazon could use



                                                 —30—
     their biometric data to improve the Rekognition technology it sells to businesses and other
0
~
M
N    entities.
O
S
U
N
CD
N                                V.      CLASS ACTION ALLEGATIONS

             78.    Plaintiff B.H., a minor, by and through his guardian Angela Hogan, brings

     this action on behalf of himself and under 735 ILCS 5/2-801, as a representative of a Class

     defined as follows:

                    All Illinois citizens who, while residing in the state of Illinois, had
                    their biometric identifiers, including scans of facial geometry and
                    related biometric information, collected, captured, received, or
                    otherwise obtained by Amazon from photographs uploaded to
                    another person's Amazon Photos account."

             79.    Excluded from the Class are Defendant Amazon and any entity in which

     Defendant has a controlling interest, as well as any of Defendant's legal representatives,

     officers, directors, assignees, and successors.

             80.    Members of the Class are so numerous that joinder of all Class Members is

     impractical. Currently, there are about 150 million Amazon Prime subscribers in the United

     States,72 and approximately 5.8 million of those subscribers reside in the State of Illinois.




             71 Amazon Photos was previously named Amazon Prime Photos.
             72Number ofAmazon Prime users in the United Statesfrom 2017 to 2022, STATISTA
     (Dec. 1, 2020), https://www.statista.com/statistics/504687/number-of-amazon-prime-
     subscription-households-usa/.


                                                       —31—
    Thus, by conservative estimates Class Members number in the tens or hundreds of
0


_
N
0
U
0
    thousands. Class Members are readily identifiable from information and records in

N   Amazon's possession.

           81.       Plaintiff's claims are typical of the claims of the members of the Class.

    Plaintiff and Class Members were aggrieved by the same wrongful conduct of Amazon: their

    substantive privacy interests were harmed by Amazon's failure to establish an adequate

    publicly available policy regarding the retention of Class Members' biometric identifiers and

    information, by Amazon's obtains their biometric identifiers or information without first

    providing adequate written notice their informed written consent, and by Amazon's

    profiting from their biometric identifiers or information.73

           82.      Plaintiff will fairly and adequately protect and represent the interests of the

    Class. The interests of Plaintiff are coincident with, and not antagonistic to, those of the

    other members of the Class.

           83.      Plaintiff is represented by counsel with experience in the prosecution of class

    actions and with particular experience with class actions raising claims under BIPA.

           84.      Questions of law and fact common to the members of the Class predominate

    over questions that may affect only individual Class Members because Amazon has acted on



           73   740 ILCS 14/15(c).


                                                  —32—
      grounds generally applicable to the entire Class, thereby making damages with respect to the
0
co
fM
N     Class as a whole appropriate. Such generally applicable conduct is inherent in Amazon's
O
_
U
N
0
N     wrongful actions.
~
d
(M
N
~            85.    Questions of law and fact common to the Class include:
N
O
N
N
                    a. Whether Amazon established a publicly available policy for
~
w
~
                       retention of biometric identifiers and information sufficient to
a
0
0
                       satisfy the requirements of S 15(a) of BIPA.
W
J
LL.
                    b. Whether Amazon provided written notice and obtained written
                       consent of persons whose biometric identifiers and information
                       were collected by Amazon Photos' facial-recognition algorithm
                       and, if so, whether such notice and consent are sufficient to satisfy
                       the requirements of § 15(b) of BIPA.

                    c. Whether Amazon profited from the use of the biometric
                       identifiers and information it collected via Amazon Photos by
                       using that biometric data to train the Rekognition technology it
                       sold to businesses, governmental entities, and other organizations.

                    d. Whether Amazon's treatment of the biometric identifiers and
                       information collected via Amazon Photos was negligent,
                       intentional, or reckless.

                    e. Whether persons who had their biometric identifiers and
                       information collected via Amazon Photos are entitled to damages
                       and, if so, in what amount.

                    f. Whether Amazon should be enjoined from collecting biometric
                       identifiers and information through the Amazon Photos service.

             86.    Class-action treatment is a superior method for the fair and efficient

      adjudication of the controversy. Such treatment will permit a large number of similarly



                                                  — 33 —
    a




        situated persons to prosecute their common claims in a single forum simultaneously,
O
N       efficiently, and without the unnecessary duplication of evidence, effort, or expense that
~
_
U

N       numerous individual actions would engender. The benefits of proceeding through the class

        mechanism, including providing injured persons or entities a method for obtaining redress

        on claims that could not practicably be pursued individually, substantially outweighs

        potential difficulties in management of this class action.

               87.       Plaintiff knows of no special difficulty to be encountered in the maintenance

        of this action that would preclude its maintenance as a class action.


                                           VI.    CLAIMS FOR RELIEF

                    Claim 1: Violation of Section 15(a) of Illinois's Biometric Information Privacy
                      Act (740 ILCS 14/15(a)) by Failing to Establish a Publicly Available Policy
                         Governing the Retention of Biometric Identifiers and Information

               88.       Plaintiff repeats and incorporates by reference all preceding paragraphs and

        allegations.

               89.       Section 15(a) of BIPA provides that "[a] private entity in possession of

        biometric identifiers or biometric information must develop a written policy, made available

        to the public, establishing a retention schedule and guidelines for permanently destroying

        biometric identifiers and biometric information ..... 74 The biometric identifiers and



               74    740 ILCS 14/15(a).


                                                       —34—
         1   t
    M.




                 information must be permanently destroyed "when the initial purpose for collecting or
0



_
N
0
U
                 obtaining such identifiers or information has been satisfied or within 3 years of the

N                individual's last interaction with the private entity, whichevpaer occurs first."75

                        90.      Amazon is a Delaware corporation and is therefore a"private entity" under

                 BIPA76

                        91.      The facial geometries of Plaintiff and Class Members are "biometric

                 identifiers" under the Act, and the information that Amazon derived from these identifiers is

                 "biometric information" covered by the Act."

                        92.      As explained in paragraphs 57 to 62 above, Amazon did not properly develop a

                 publicly available written policy governing the retention of biometric identifiers and

                 information.

                        93.      By improperly retaining the biometric information of Plaintiff and Class

                 Members, Amazon violated the very privacy interests that BIPA was intended to protect.

                        94.      On behalf of themselves and the Class, Plaintiff seeks:

                                 (a) injunctive and equitable relief as is necessary to protect the
                                     interests of Plaintiff and the Class by requiring Amazon to develop



                        75   740 ILCS 14/15(a).
                        76   740 ILCS 14/10.




                                                              — 35 —
                        and make publicly available a retention policy that complies with
                        BIPA's § 15(a);78
0
cM
(o

~                    (b) the greater of liquidated damages of $5,000 or actual damages for
o                        each of Amazon's intentional or reckless violations of 5 15(a);79
N


                     (c) the greater of liquidated damages of $1,000 or actual damages for
                         each of Amazon's negligent violations of S 15(a);80 and

                     (d) reasonable attorneys' fees and costs and other litigation expenses.S1

                    Claim 2: Violation of Section 15(b) of Illinois's Biometric Information
                     Privacy Act (740 ILCS 14/15(b)) by Obtaining Biometric Identifiers
                                 or Information Without Notice or Consent

            95.      Plaintiff repeats and incorporates by reference all preceding paragraphs and

     allegations.

            96.      Section 15(b) of BIPA makes it unlawful for any private entity to:

                     collect, capture, purchase, receive through trade, or otherwise obtain a
                     person's ... biometric identifier or biometric information, unless it
                     first: (1) informs the subject ... in writing that a biometric identifier
                     or biometric information is being collected or stored; (2) informs the
                     subject ... in writing of the specific purpose and length of term for
                     which a biometric identifier or biometric information is being
                     collected, stored, and used; and (3) receives awritten release executed




            78   740 ILCS 14/20(4).

            79   740 ILCS 14/20(2).

            80   740 ILCS 14/20(1).

            gl   740 ILCS 14/20(3).


                                                   —36—
                by the subject of the biometric identifier or biometric
                information . . . .82

       97.      The "written release" required by § 15(b)(3) means "informed written

consent."83

       98.      Amazon systematically and automatically collected, stored, and used PlaintifPs

and Class Members' biometric identifiers and information without providing the notice

required by 5 15(b)—including notice that their biometric data was being used for the

"specific purpose" of training Amazon's Rekognition technology.

       99.      Likewise, Amazon never obtained from Plaintiff or Class Members the

informed written consent required by BIPA.

       100.     By improperly collecting, storing, and using Plaintiff's and Class Members'

biometric identifiers and information, Amazon violated their rights to privacy in their

biometric data.

       101.     On behalf of themselves and the Class, Plaintiff seeks:

                (e) injunctive and equitable relief as is necessary to protect the
                    interests of Plaintiff and the Class by requiring Amazon to comply
                    with S 15(b)'s requirement for collecting, storing, and using
                    biometric identifiers and information;S4


       82   740 ILCS 14/15(b).
       83   740 ILCS 14/10.
       84   740 ILCS 14/20(4).


                                              —37—
                     (f) the greater of liquidated damages of $5,000 or actual damages for
                         each of Amazon's intentional or reckless violations of 5 15(b);S5
0
co
M
CD
                     (g) the greater of liquidated damages of $1,000 or actual damages for
o
N
                         each of Amazon's negligent violations of § 15(b);86 and

                     (h) reasonable attorneys' fees and costs and other litigation expenses.g'

              Claim 3: Violation of Section 15(c) of Illinois's Biometric Information Privacy
                   Act (740 ILCS 14/15(c)) by Profiting from Biometric Identifiers or
                       Biometric Information Obtained Through Amazon Photos

            102.     Plaintiff repeats and incorporates by reference all preceding paragraphs and

     allegations.

            103.     Section 15(c) of BIPA makes it unlawful for any "private entity in possession

     of a biometric identifier or biometric information" to "sell, lease, trade, or otherwise profit

     from a person's or a customer's biometric identifier or biometric information."88

            104.     Amazon had possession of PlaintifPs and Class Members' biometric identifiers

     and information and, without informing them, profited from their biometric identifiers and

     information by using that biometric data to train its Rekognition technology, which

     Amazon marketed and sold to businesses, governmental entities, and other organizations.




            85   740 ILCS 14/20(2).
            86   740 ILCS 14/20(1).
            87 740 ILCS 14/20(3).

            88   740 ILCS 14/15(c).


                                                   —38 —
           105.     By profiting from its undisclosed use of PlaintifPs and Class members'

0




_
N
0

U
    biometric identifiers and information, Amazon violated the substantive privacy interests that

N   BIPA protects.


           106.     On behalf of himself and the Class, Plaintiff seek:


                    (i) injunctive and equitable relief as is necessary to protect the
                        interests of Plaintiff and the Class by requiring Amazon to cease
                        profiting from the use of their biometric identifiers and
                        information;89

                    (j) the greater of liquidated damages of $5,000 or actual damages for
                        each of Amazon's intentional or reckless violations of § 15(c);90

                     (k) the greater of liquidated damages of $1,000 or actual damages for
                         each of Amazon's negligent violations of 5 15(c);91 and

                     (1) reasonable attorneys' fees and costs and other litigation expenses.9z

                                          Claim 4: Unjust Enrichment

           107.     Plaintiff repeats and incorporates by reference all preceding paragraphs and


    allegations.


           108.      Plaintiff and Class Members did not authorize Amazon to profit from their


    biometric identifiers and information by using this biometric data to train its Rekognition




           89   740 ILCS 14/20(4).
           90 740 ILCS 14/20(2).

           91   740ILCS 14/20(1).
           92 740 ILCS 14/20(3).


                                                   — 39 —
     technology, which Amazon then sold to businesses, governmental entities, and other
0



_
CM
CO   organizations.
0
U

N           109.      Amazon appreciated, accepted and retained the benefit bestowed upon it

     under inequitable and unjust circumstances arising from Defendant's conduct toward

     Plaintiff and Class Members as described herein.

            110.      Defendant Amazon profited from Plaintiff's and Class Members' biometric

     identifiers and information and did not provide full compensation for the benefit received

     from Plaintiff and Class Members.

            111.      Defendant Amazon obtained PlaintifPs and Class Members' biometric

     identifiers and information through inequitable means in that it obtained biometric data

     from Plaintiff and Class Members' in violation of Illinois law.

            112.      Plaintiff and Class Members have no adequate remedy at law.

            113.      Under the circumstances, it would be unjust and unfair for Defendant

     Amazon to be permitted to retain any of the benefits obtained from Plaintiff and Class

     Members and their biometric identifiers and information.

            114.      Under the principles of equity and good conscience, Defendant Amazon

     should not be permitted to retain the biometric identifiers and information belonging to




                                                  —40—
    Plaintiff and Class Members because Defendant unlawfully obtained the biometric
0


_
N
0
U
    identifiers and information.

N          115.     Defendant Amazon should be compelled to disgorge into a common fund or

    constructive trust, for the benefit of Plaintiff and Class Members, proceeds that it unjustly

    received as a result of obtaining, collecting, storing, using, possessing and profiting off of

    Plaintiff and Class Members' biometric identifiers and inforrnation, including but not

    limited to the value of the intellectual property derived therefrom.


                                      VII.   PRAYER FOR RELIEF

           116.     WHEREFORE, on behalf of himself and the Class, Plaintiff respectfully requests

    that this Court enter an Order:

                    a. Certifying this case as a class action on behalf of the Class defined
                       above, appointing Plaintiff B.H., by and through his guardian
                       Angela Hogan, as a representative of the Class, and appointing
                       their counsel as Class Counsel;

                    b. Declaring that Amazon's actions, as set out above, violate S 15(a),
                       (b), and (c) of BIPA;

                    c. Awarding the greater of actual damages or statutory damages of
                       $5,000 per intentional or reckless violation of BIPA,93 and the
                       greater of actual damages or statutory damages of $1,000 per
                       negligent violation of the BIPA;94



           93 740 ILCS 14/20(2).

           94   740 ILCS 14/20(1).


                                                  -41-
             d. Awarding injunctive and other equitable relief as is necessary to
                protect the interests of the Class, including, among other things,
                an order requiring Amazon to collect, store, and use biometric
                identifiers in compliance with BIPA;

             e. Awarding Plaintiff and the Class their reasonable litigation
                expenses and attorneys' fees;

             f. Awarding Plaintiff and the Class pre- and post-judgment interest,
                to the extent allowable; and

             g. Awarding such other and further relief as equity and justice may
                require.

                                   VIII. JURY DEMAND

      117.   Plaintiff demands a trial by jury on all issues so triable.



Dated: May 12, 2021                                     /s/ Kenneth Wexler


                                                       Kenneth Wexler
                                                       Justin N. Boley
                                                       Zoran Tasic
                                                       WEXLER WALLACE LLP
                                                       55 West Monroe St., Suite 3300
                                                       Chicago, IL 60603
                                                       Tel: (312) 346-2222
                                                       Fax: (312) 346-0022
                                                       kaw@wexlerwallace.com
                                                       inb@wexlerwallace.com
                                                       Zt@wexlerwallace.com
                                                       Firm ID: 49718

                                                       Daniel E. Gustafson
                                                       Karla M. Gluek
                                                       David A. Goodwin



                                            —42—
               Mickey L. Stevens
               GUSTAFSON GLUEK PLLC
0
M
Cl)
N              120 South Sixth Street, Suite 2600
O
_
U              Minneapolis, MN 55402
N
0
N              Tel: (612) 333-8844
~              Fax: (612) 339-6622
a
cl)
N
'tt
               dgustafson@gustafsongluek.com
N
0              kgluek@gustafsongluek.com
N
N
               dgoodwin@gustafsongluek.com
~
 w             mstevens@gustafsongluek.com
a
0
0
~w             Ryan F. Stephan
LL
               James B. Zouras
               Haley R. Jenkins
               STEPHAN ZOURAS, LLP
               100 N. Riverside Plaza
               Suite 2150
               Chicago, Illinois 60606
               Tel: (312) 233-1550
               Fax: (312) 233-1560
               rstephan@stephanzouras.com
               jzouras@stephanzouras.com
               hjenkins@stephanzouras.com


               Attorneysfor Plaintiffand
               Proposed Class




      — 43 —
                                                                                      quac3iea7t      LU
                                                                                .7~   FIRST-CLASS MAIL ~
                                                                                                       ~
                                                                       tl   °   ~
                                                                                      ~`0®
                                                                        a,~6                  ~~~60603 ~
                                                                                      043M30215124     ~
                                                                                                       ~




                   WEXLER WALLACE LLP
                                                               60603
                   55 W. Monroe St. I Suite 3300 1 Chicago, IL



         r
     -   r
J    -   (.C)     Amazon.com, Inc.
         o        c/o Illinois Corporation Service
         o
                  801 Adlai Stevenson Dr.
~        M
         M        Springfield, IL 52703
u. ___   °0
         o



             co
:D           ~
